                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                           NOV 27 2019
                           MISSOULA DIVISION                               Clerk, U S Courts
                                                                           District Of Montana
                                                                            Missoula Division


 CAPITOL INDEMNITY
 CORPORATION,                                           CV 19- 70--M- DLC

              Plaintiff,

       vs.                                                   ORDER

 REFLECTIONS ACADEMY, INC.,
 MICHELLE MANNING, CHAFFIN
 PULLAN, ALBERT RICHARDSON,
 Individually and on Behalf of his Minor
 Daughter, A.R., PAULA
 RICHARDSON, MIKE STADLER,
 TIFFANY STADLER, MACKENZIE
 STADLER, JANET BUCKLES, FRED
 BUCKLES, and ELIZABETH
 BUCKLES,
              Defendants.


      Before the Court is parties' Stipulation for Dismissal with Prejudice. (Doc.

49.) The stipulation is signed by all parties. Fed. R. Civ. P. 41(a)(l)(A)(ii).

      Accordingly, IT IS ORDERED that this matter is DISMISSED with

prejudice, each party to bear its own costs and fees.

      DATED this 2-:J-% ay ofNovember, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court
